" Case

A

$:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 1 of 12 PagelD 253
FILED

LN THE

 

    

Boe? ANIC: Co

SOnISTRICT
cay, US DISTRICT COUN
MSTOIN TL OE

 

FOR THe, Mipolt DISTRICT oF Féa
TackKSONVILLE, OrvrscoNn

   

reENCKSONVILLE DISTRICT

 

DAM RANNOW

 

~retitioner. Led: efendant”

 

 

VS. CASO Nos 3516 -er- WY-T-BIMCR

 

 

UNITED STATES OF AMERICA:

 

 

 

[8 U.5.C. 3582 Co)ADCA) MOTTON FoR
REDUCTION IM SENTENCE, UNDER. THE

 

“ COMPASSIONATE. RELEASE." PROVISION OF

 

THE FERST STEP ACT OF 2018 ( FSA.),

 

 

Comes now the above named Poti tioner utho

 

Proceeds PER=SE Aetéhy moves this honorable

 

uy ,
fov-t_ tmder fie, “~ Gmpassienate peflease provision of

 

fle. Fiest Step Act of 2019 CFS.A.) coded at 18 USL.

 

3582 (e)c4)(A) ty grant a reduction in Sentence

 

 

6 heme, Contaement based on the continved plead.

 

Lovid -£9 thru defendant facility, fre, pnability
te & 4 t /
the facility fb contain é The. fesourtes Leguired

 

freak deb ndant shel he berome iutectedt Gad the

 

bhreat that the Stead. a-_Covide{ G_ 6 decently MOSES

 

 

fo detennats Sotety, healt, and Lifé..

 

 

 

4

 
" Cas@ B:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 2 of 12 PagelD 254

 

 

 

 

 

 

 

LEGAL, AUTHORE EY.
lith Legare , AT ACES Being
nod fied nde £42 “Compascinnate. féleaca ?

 

fcoulsion ot the fi, nf Stay Act-_ of 2012 the deten daat-

 

rites below cases where Corvid-11 war determined te be

 

Ce t
Extraordinary, A 20 af: hasis for release," The

 

d. € fen ol ant also effes_cases there the administrative

 

eme dus Process wa aving heen met or

 

 

Was él. in light of the eAtoaordinartly ungernt feat
CSE b Ovid -{ Zease fake note of- Sections F-L
where admin _pemedd PLOCESS MOS b/d) ved. by other fudges

 

dve fe lovid-/4%,

 

 

 

‘M0. Pa, Apcil 3, 2020)

 

 

Judqe “Jones @ tte raf. o
piege jute detent Oalase pact fo —_§ Ac SA®
‘ne h 5 nebo

8 USC, 2598 (el CA

 

 

 

 

 

cing the prison System " ard findin Lae Covid -14_iy an
extraoind nang Gael COmpstling basis 2 releaie. Lndeec.,

 

 

(lo tetfonal is more. compelling or Chtraordinang, ”

 

I P.52f Aperif 6 2020)

 

 

 

 

: udg-< Fiersol eedueing o1_.9

 

 

 

 

 

 
Case

b 3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 3 of 12 PagelD 255

 

 

 

 

Court notes Not: “ wing fa debaadact- base a
Contirmed case of Cord -l4 woot render _meanin

 

2g es 8

 

this request for release. Such a failure fo_ack caultel

 

 

 

 

fave deus tating COASEG VENERS fon defendant and
wsoulel create Serious MNedteal Gad Secu nil Challe angel

 

fo the KES ting pe 1£$00 population . id

 

D,)

STR , 2 0/f-cr- JO SB, fla Y-2-20)

 

 

 

 

 

 

 

 

Judge. “Aathan ordered LL. Aendaat: released 1 fo the

 

Condit ont of. home sncacceration and electrouy

 

moatteorina as directed. by the Lcobatian depactmeat

 

ased ia~Zack an “the un precedented, ancl thon prclinarily

 

danaerou nature. at fowl « (9!

 

 

Fit

 

 

Tidge Janet Bond Anderton watved deberclante

 

 

exh auetts 24 requirement concluding ia light ot the

é i

Ovid —- f “4u D “6 Cag Cn

the nerté ceveral metks the count fonctude, that the

 

risks faced by detendent will be minimized by her

 

immed i'ctte. release vncler Compassionete felease .' uv

 

2

 

 

 
Case

B:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 4 of 12 PagelD 256

 

G.)|

Air Ze PIES_U. TELS: 23elF -cy— 00973(VL8) 2020 WL f

 

 

‘ udge Vanessa. a ustion Ledu ire ments

Eta [9 IC 2592.

 

 

a heachal: with Broke bell. Serve. in lighted

 

 

 

1€. Severe pith! (losed. _flosed by Cove -L9¢.

 

 

 

SONY 4-/-22.)
mA isvabive

 

 

Proce s J Clr, he. waived i in Light of phe “LO (nar

 

Unnead posed.- i in his unlg ve, * cine stence. ~ by Lowd-lT 2

 

 

 

 

=

Atthoug debodank hos not. eshaveted. hig admin

 

remetfies. tn fhe Manner purest bee iA BFPRCC),

 

   

becavse the gow A ‘ng to the requested

 

-§ :
entencin teduction the vant ebm £ Section

 

 

: W
BEER Cop's _ ethaustion pequirement as Aaving been met.

 

 

 

 

 

 

 

 

 

ihe |

 

 

 
H 3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 5 of 12 PagelD 257

 

 

 

 

 

Delcadants facility Aas a large Avober of

 

lovid -/¢ intetidk in Wy

 

 

 

 

usecks the ditease fas Sprend and teteckedh more. fban

 

 

 

Ack! of She Aovssi OA oun .
The facility Aas a lange: amouet of absent stofh

 

 

totalling over 7O Le week. ot a 7-20, Fhereby atfectina
he funaing of the jnst#ttEEL oO” including respond tna to the

 

 

formas filed d thew the inmate geiavanc® peatess thenely

f

fn A 7 y 4 ; the exhaustion

 

 

E administrative famed Process Balidhing defender

 

 

who has heen ws fr over two months for_a Lingle.
CLPONS €. fa Ais Ply tiple faces Ailed., Lhettncloats Lmpovac{

 

 

 

 

a, Spt in Copies as cool of Li ag aaah
etal the requirement of the txhaucfion of admini drafive

 

emedy. Process. Lee fo fhese ciecumctances the deteadant

 

sks that- the coud- deem Section 3592 Ce)* exhaustion

 

PLU i rem 7 avin n_ met or hold that the

 

exhaustion be waived. due h the fr1yon scihi life of

 

Completion hoought On by the Strain Hat foutd- tba

 

had on deten ante facility,

 

 

5

 

 

=

—

 
Case §:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 6 of 12 PagelD 258

 

Detendact is a non-violent dyva offeader

 

ot end af

 

 

 

hic guideline fange and also given a one Point
of TA /S /

reduction tor having a minor pole _invelvement in the

 

 

oftense charged.. Petandant poses No threat fo +e.
(oamunity it released...

 

 

/
fetendant- currently has a. AalPovay house. horte

 

 

 

father dhe

fucrily copoort systema incl.
‘ja Nee of his assisfence-asy well 45 a Minor child

 

hat the child mother Cannot care for bthite. maintalaind

 

 

employment #o Fay for _thele home, With no fchool Fa
iSession on day Leh deere open if ss Impossible fie child

 

nother fs care fee him uihile Mainteinieg employment ia

 

Order to feoui de. for phen,
Defendart- has erie 770,

 

 

 

 

allotted goed time credits.) of Ais LO month sentence
/ f
date.

 

 

 

 

 

 

 

 

 

 

 

 
Casé¢

3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 7 of 12 PagelD 259

 

fast CONVECTION REHABE

 

 

 

 

 

Delendgat Was arderedl pay an _@Ssetiment Fee

 

 

aad fine aad. fas Conpaeted deth~ Belaadhal-i alts ovderedt

 

 

g ge. £€, cf f raat applied
uth sarlld deem inelg¢hle, Lh Je ‘he to _fack of

 

 

Verifiable substance, Abus histomy, Peteadteat Comelet sd a

 

 

 

   

 

Y 2c hepa ment 6 a LN tiynt.. L/eteacla
health durare e5\ class gad, HIV /ATDS QAwarenés. C1455.
befeadant has taken the. intermediate and advanced

 

 

Cveelc vlum otfered by AE Graw-Etéll in options | Eutvres

 

Gad _derivities ancl has prepacech hinselE fora

 

 

possible future _in_in veobneat and finance» Deteaclant- has
hele J

 

 

 

Neinfatored GA

 

 

 

 

Lomenutai ty Bod mith hi Lygeochive wn tyne

 

 

RefNTRY PLAN

 

 

oon release defendatt will reskdé wttth fis mbnor

 

 

 

 

 

ome Care. Ae the. mother is 7 “abl é, L spouted aa

 

 

mMaintein amply ment , A_hotne hone ZL fivaset ancl her

 

Contact into is ‘faith, Apanouitel Cel fon -703-2862.

 

 

Detendart- has heen olfered a position ue thh fhe
CAN-DO. clemency fouadation by LAL hedel LAL. Aory favah 7

 

 

 
3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 8 of 12 PagelD 260

a

Casé

 

 

Hand will alco futsue employment with the Amazon

 

vb fn FJackconutlle, Florida.
Lefendant Ags an Semor father Licked tn A's

 

tS, tho fat developerdt aementia..and woul

 

 

great, benchit- from bis (ace ancl assistance as he

¢ ¢

va unable. & Le eas) of. ue my

 

 

 

 

A e j ELITES ’ he L£é 7
nd. ha dnc bible. a Livulhy canis athe Khii_mental bealth.

 

 

 

Defendant hat a ll cient fo and

 

 

tse A. fange _aad SY

members Wed below.

 
 

 

 

faitt, Aganatites - 404-F03.- 2868 -coll

 

lan Kannow Chrother) G04 -L66 -T6Cb coll
chra. Agianis (mothe) G04 - 422,- (236 -cell

 

rey. Aatoess (Lather) 185% soning fa ak Ref aii, Fil. 32207

 

 

 

 

 

 

 

 

 

 

 

 

Vio

 
Cas

B

3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 9 of 12 PagelD 261

 

 

KELZEF REQ VESTED

 

 

the detendantk £3 Mes a _fedyetipa _in

 

Sentence, of home contr

 

 

elease under The il See Adee fy Coutd - {4

 

 

2 & ort ond inary

 

 

thowal. [A 7d vie b hii lide cloud he beome. iokeled.

 

c

petendaut- ‘asks thad- the (ourt- fake jute Considerafron

 

Ais Limited time left Until ho halfway povte_releaie date ot

 

 

Z-¢-2(, ai well aj) te Lnmenste ~ rato thet wold be.

 

eased on Als toatly were. he te be released,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Wx

 

 

 
. + Cas

H 3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 10 of 12 PagelD 262

 

LOMCLUSTOAL

 

 

 

Letitioner submits this (8 es. 3582 (c\C4\C4)

 

otfon_ fn. good Fatt, with hopes +h at fut henorable

 

 

 

Qurt enter An ORDER femeny fotttoner| mofttor
lib fave Ay) tentence. modified jn taht of courd- {4

 

Gncl the fivedt farssed. by it tp deb rndank, defenctants

 

foenily and the facility detendant tf cuccetly

 

roused at.

 

 

Kespectt all Submitte A,
Z

 

 

 

 

 

Adam Rannoud 67548 -O17%

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 
Case 8:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 11 of 12 PagelD 263

 

CERTIFICATE. OF SERVICE.

 

 

 

Le hereby Certify that x have. Served atruy,

 

 

and correct Copy at foregoing motion fo madity

Sentence. baced upon fhe“ Compassionate teleace *

 

 

provision of the Flask sree Act of 20/8 CESAs)
vs / ‘

     

 

Addressed ese. lage. atte ficst-

 

lass Ae. ne.- Jaig tSe Matl fe ensure

 

 

delivery Wlont
f 7

 

 

This Zo" day of- fal BOLO

 

US. Atfoeney office FLA

 

 

f
ally KArase ZL Bonnie Ames CGlober
vite Joo

 

 

ZOO N. Hogan St.

 

Tack sonviffe., EL. FARO. 4

 

 

 

Fer Jesup

 

 

ZERO Awy Bol South

 

Jesup, (reardia ZIstt

 

 

 

 

 
Case (3:16-cr-00094-BJD-MCR Document 51 Filed 07/22/20 Page 12 of 12 PagelD 264

 

 

CLERK, OF THE COUR

 

 

Lease, find enclosed the ariginal facegoing

 

motion Jfecking tr hove Senfente. modified under Phe

 

&

 

 

fiest Step bak. i/o i = 2 Houlel 40

 

 

please fend me. a Stamped , tiled copy at thts mation.
hindly ash far a Cp He tides, pescedees aad $$

 

the. nit OAL OF OCS 2b motion Be. rene AS

  

 

 
 

 

well. A sell veitrestedt stamped eavelooe has Been

 

ta clucted.

 

 

 

 

af

 

 

Adam Kannons 692 48-013

 

FOL Fes?

 

BL2 Aucy Bot Saufl,

 

Fesuye, Gteagia. $1594

 

 

 

 

 

 

 

 

 

 

Lem

 

 

 
